NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Matt Asensio, Media Relations – (860) 226-2599 CIGNA REPORTS STRONG FULL YEAR 2013 RESULTS, EXPECTS GROWTH IN 2014 o Consolidated revenues for 2013 increased 11% to $32.4 billion. o Adjusted income from operations1 for 2013 increased 11% to $1.93 billion, or $6.79 on a per share basis, which was a 13% increase over 2012. o Shareholders’ net income for 2013 was $1.48 billion, or $5.18 per share. o 2014 adjusted income from operations1,3 is estimated to be in the range of $1.9 billion to $2.0 billion, or $6.80 to $7.20 per share.5 BLOOMFIELD, CT, February 7, 2014 – Cigna Corporation (NYSE: CI) today reported strong full year 2013 results with each of the Company's business segments posting revenue and earnings growth over the prior year. Consolidated revenues for 2013 were $32.4 billion, an increase of 11% over 2012.Revenues reflect growth in premiums and fees of 9% in Global Health Care, 27% in Global Supplemental Benefits and 10% in Group Disability and Life, primarily driven by continued growth in Cigna's targeted customer segments. Cigna's adjusted income from operations1 for full year 2013 increased 11% to $1.93 billion, or $6.79 per share, compared with $1.73 billion, or $5.99 per share, for 2012.This represents per share growth of 13% and reflects strong revenue growth, continued effective medical cost management in our Commercial book, and a lower operating expense ratio, partially offset by pressure in Medicare Advantage results.For the fourth quarter of 2013, adjusted income from operations1 was $387 million, or $1.39 per share, compared to $452 million, or $1.57 per share, for the fourth quarter of 2012. “Cigna's operating performance in 2013 was strong, driven by the continued effective execution of our strategy which resulted in improved health outcomes and productivity for our customers and clients,” said David M. Cordani, President and Chief Executive Officer.“In the midst of an environment undergoing rapid change and disruption, our focused strategy and differentiated capabilities will enable us to deliver continued future growth.” Cigna also reported shareholders’ net income in 2013 of $1.48 billion, or $5.18 per share, compared to $1.62 billion, or $5.61 per share, for 2012.Shareholders’ net income in 2013 included special items4 which resulted in after-tax charges of $622 million, or $2.19 per share, compared to after-tax charges of $171 million, or $0.59 per share, in 2012. For the fourth quarter of 2013, shareholders’ net income was $361 million, or $1.29 per share, compared with $406 million, or $1.41 per share, for the fourth quarter of 2012.Fourth quarter 2013 shareholders’ net income included a special item4 which resulted in after-tax losses of $40 million, or $0.15 per share, related to costs associated with an organizational efficiency plan, compared to a special item4 which resulted in after-tax losses of $68 million, or $0.24 per share, for litigation matters in the fourth quarter of 2012. 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income (dollars in millions, except per share amounts; customers in thousands): Three Months Ended YearEnded December 31, September 30, December 31, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 14 15 17 GMIB results, net of taxes2 - 7 - 25 Special items, net of taxes4 ) ) - ) Shareholders' net income $ Adjusted income from operations1, per share $ Shareholders' net income, per share $ As of the Periods Ended December 31, September 30, Global Medical Customers · Cash and short term investments at the parent company were approximately $760 million at December 31, 2013 and approximately $700 million at December 31, 2012. · In 2013, the Company repurchased5 approximately 13.6 million shares of stock for approximately $1.0 billion.During the period January 1, 2014 through February 6, 2014, the Company repurchased5 an additional approximately 2.6 million shares of common stock for approximately $225 million. · In the fourth quarter of 2013, the Company initiated a series of actions to improve its organizational efficiency, resulting in a $40 million after-tax charge which is reported as a special item.The Company expects the impact of these actions to reduce annualized operating expenses by approximately $45 million after-tax. 3 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss). Global Health Care This segment includes Cigna’s Commercial and Government businesses that deliver medical and specialty health care products and services to domestic and multi-national clients and customers on guaranteed cost, retrospectively experience-rated and Administrative Services Only (“ASO”) funding arrangements.Specialty health care includes behavioral, dental, disease and medical management, stop loss, and pharmacy-related products and services. Financial Results (dollars in millions, customers in thousands): Three Months Ended Year Ended December 31, September 30, December 31, Premiums and Fees $ Adjusted Income from Operations1 $ Adjusted Margin, After-Tax6 % As of the Periods Ended December 31, September 30, Customers: Commercial Medicare and Medicaid Medical Behavioral Care Dental Pharmacy Medicare Part D · Overall, Global Health Care results for 2013 reflect continued growth in the Company’s targeted customer segments. · Fourth quarter premiums and fees increased approximately 6% relative to fourth quarter 2012, driven by customer growth, specialty contributions, and renewal rate increases. · Fourth quarter 2013 adjusted income from operations1 and adjusted margin6 reflect elevated medical costs in our Medicare Advantage business and claim variability in our Guaranteed Cost business. · Adjusted income from operations1 included favorable prior year reserve development on an after-tax basis of approximately $77 million for full year 2013, compared to $66 million for full year 2012. · Global Health Care net medical claims payable7 was approximately $1.9 billion at December 31, 2013 and $1.6 billion at December 31, 2012. 4 Global Supplemental Benefits This segment includes Cigna’s individual supplemental health, life, and accident insurance globally, primarily in Asia, and Medicare supplement coverage in the United States. Financial Results (dollars in millions, policies in thousands): Three Months Ended Year Ended December 31, September 30, December 31, Premiums and Fees8 $ AdjustedIncome from Operations1 $
